          Case 2:17-cv-00247-JNP Document 36 Filed 11/08/18 Page 1 of 3




John R. Lund, USB #4368
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, UT 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
JLund@parsonsbehle.com
ecf@parsonsbehle.com

Jeremy A. Fielding (pro hac vice)
LYNN PINKER COX & HURST, LLP
2100 Ross Avenue, Suite 2700
Dallas, TX 75201
Telephone: 214.981.3800
Facsimile: 214.981.3839
jfielding@lynnllp.com

Attorneys for Plaintiff TravelPass Group, LLC


                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


TRAVELPASS GROUP, LLC,                          PLAINTIFF’S NOTICE OF VOLUNTARY
                                                DISMISSAL
        Plaintiff,
                                                Case No. 2:17-cv-00247
vs.
                                                Judge Jill N. Parish
BENJAMIN & BROTHERS, LLC d/b/a
RESERVATIONS.COM, AND                           Magistrate Judge Paul M. Warner
RESERVATIONS TECHNOLOGIES, INC.,

        Defendants.




4811-7970-2906v1
          Case 2:17-cv-00247-JNP Document 36 Filed 11/08/18 Page 2 of 3




        Pursuant to Federal Rule of Civil Procedure 41, Plaintiff TravelPass Group, LLC and its

counsel, hereby give notice that the above-captioned action is voluntarily dismissed with

prejudice against Defendants Benjamin & Brothers, LLC d/b/a Reservations.com and

Reservations Technologies, Inc. The Parties have settled their dispute.

        DATED: November 8, 2018.

                                                    PARSONS BEHLE & LATIMER


                                                    /s/ John R. Lund
                                                    John R. Lund

                                                    Jeremy A. Fielding
                                                    LYNN PINKER COX & HURST, LLP

                                                    Attorneys for Plaintiff TravelPass Group,
                                                    LLC




                                                2
4811-7970-2906v1
          Case 2:17-cv-00247-JNP Document 36 Filed 11/08/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 8th day of November, 2018, a true and correct copy of

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL was served on the following counsel

of record by electronically filing it with the Clerk of the Court:


                               Joseph M. Shapiro
                               Michael D. Stanger
                               STRONG & HANNI
                               102 S 200 E #800
                               Salt Lake City, UT 84111
                               jshapiro@strongandhanni.com
                               mstanger@strongandhanni.com

                               Rachael M. Crews
                               GRAYROBINSON P.A.
                               301 E Pine St #1400
                               Orlando, FL 32802-3068
                               rachael.crews@gray-robinson.com



                                                 /s/ John R. Lund




                                                  3
4811-7970-2906v1
